           Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 1 of 18




                                              THE HONORABLE MARSHA J. PECHMAN
 1

 2

 3

 4

 5
                           UNITED STATES DISTRICT COURT
 6
                          WESTERN DISTRICT OF WASHINGTON
 7
     MARK HOFFMAN, on behalf of himself and all
 8   others similarly situated,
                                                  NO. 3:19-cv-05960-MJP
 9                            Plaintiff,
                                                  PLAINTIFF’S RESPONSE TO
10                                                DEFENDANT HEARING HELP
           vs.
                                                  EXPRESS, INC.’S MOTION FOR
11                                                PROTECTIVE ORDER
     HEARING HELP EXPRESS, INC.,
12   TRIANGULAR MEDIA CORP.,
     LEADCREATIONS.COM, LLC and LEWIS
13   LURIE,
14
                              Defendants.
15

16

17

18

19

20

21

22

23

24

25

26

27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                           TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                   936 North 34th Street, Suite 300
     ORDER                                                        Seattle, Washington 98103-8869
                                                               TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                       www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 2 of 18




                                                    TABLE OF CONTENTS
 1
                                                                                                                                       Page No.
 2

 3   I.     INTRODUCTION .............................................................................................................1

 4   II.    STATEMENT OF FACTS ................................................................................................2
 5          A.        Relevant factual background and the discovery requests at issue .........................2
 6
            B.        The Court recently compelled Hearing Help to produce records of
 7                    calls made to the Direct Liability Class regardless of the vendor that
                      produced the lead ...................................................................................................3
 8
            C.        The disputed discovery requests and the parties’ attempt to meet and
 9                    confer .....................................................................................................................4
10
            D.        Hearing Help’s “glitch” narrative does not provide it with a defense ...................5
11
     III.   STATEMENT OF ISSUES ...............................................................................................6
12
     IV.    AUTHORITY AND ARGUMENT ..................................................................................6
13

14          A.        Evidence of prior express written consent is relevant ...........................................6

15          B.        Hearing Help has not established undue burden ...................................................9

16          C.        Hearing Help’s motion is a transparent attempt to mask its liability ..................11
17
     V.     CONCLUSION ...............................................................................................................11
18

19

20

21

22

23

24

25

26

27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                                                               TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                                                          936 North 34th Street, Suite 300
     ORDER - i                                                                                           Seattle, Washington 98103-8869
                                                                                                      TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                                              www.terrellmarshall.com
               Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 3 of 18




                                                   TABLE OF AUTHORITIES
 1
                                                                                                                                     Page No.
 2

 3                                                        FEDERAL CASES

 4   Ahmed v. HSBC Bank USA, Nat'l Ass'n,
           No. EDCV152057FMOSPX, 2017 WL 4325587 (C.D. Cal. Sept. 25, 2017) ..................8
 5

 6   Ahmed v. HSBC Bank USA,
           No. EDCV152057FMOSPX, 2018 WL 504672 (C.D. Cal. Jan. 12, 2018) ......................7
 7
     Blankenship v. Hearst Corp.,
 8         519 F.2d 418 (9th Cir. 1975) .............................................................................................6
 9   City of Seattle v. Prof’l Basketball Club, LLC,
10           No. C07-1620MJP, 2008 WL 539809 (W.D. Wash. Feb. 25, 2008) ..............................10

11   Doherty v. Comenity Capital Bank & Comenity Bank,
           No. 16CV1321-H-BGS, 2017 WL 1885677 (S.D. Cal. May 9, 2017) .............................7
12
     E.E.O.C. v. Caesars Ent., Inc.,
13         237 F.R.D. 428 (D. Nev. 2006) .......................................................................................10
14
     Foltz v. State Farm Mut. Auto. Ins. Co.,
15           331 F.3d 1122 (9th Cir. 2003) ...........................................................................................6

16   Hoffman v. Hearing Help Express, Inc.,
           No. 3:19-cv-05960-RBL, 2020 U.S. Dist. LEXIS 54048 (W.D. Wash.
17
           Mar. 27, 2020) ...................................................................................................................9
18
     Hoffman v. Hearing Help Express Inc.,
19         No. C19-5960RBL, 2020 WL 4674120 (W.D. Wash. Aug. 12, 2020) .............................3

20   Martin v. Bureau of Collection Recovery,
            No. 10-7725, 2011 WL 2311869 (N.D. Ill. June 13, 2011) ..............................................7
21

22   Phase II Chin, LLC v. Forum Shops, LLC,
            No. 2:08-cv-00162-JCM-GWF, 2010 WL 11636215 (D. Nev. Feb. 5, 2010) ................10
23
     Slingerland v. Crisp Mktg., LLC,
24          No. 19-62033-CIV, 2020 WL 1689887 (S.D. Fla. Jan. 17, 2020) ....................................7
25   Stemple v. QC Holdings, Inc.,
26          No. 12-cv-1997-CAB (WVG), 2013 WL 10870906 (S.D. Cal. June 17, 2013) ...............8

27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                                                              TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                                                        936 North 34th Street, Suite 300
     ORDER - ii                                                                                        Seattle, Washington 98103-8869
                                                                                                    TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                                            www.terrellmarshall.com
               Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 4 of 18




     True Health Chiropractic v. McKesson Corp.,
 1         896 F.3d 923 (9th Cir. 2018) .............................................................................................7
 2
     Van Patten v. Vertical Fitness Grp., LLC,
 3         847 F.3d 1037 (9th Cir. 2017) ...........................................................................................7

 4   Wakefield v. ViSalus, Inc.,
            No. 3:15-CV-1857-SI, 2019 U.S. Dist. LEXIS 141974, 2019 WL 3945243
 5          (D. Or. Aug. 21, 2019) ......................................................................................................8
 6

 7                                                     FEDERAL STATUTES

 8   U.S.C. § 227(b)(1)(A)(iii) .............................................................................................................6
 9

10                                                         FEDERAL RULES

11   Fed. R. Civ. P. 26(b)(1) .................................................................................................................6

12
                                                      OTHER AUTHORITIES
13

14   In the Matter of Rules & Regulations Implementing the Tel. Consumer Prot.
             Act of 1991, 27 F.C.C. Rcd. 1830 (2012) ......................................................................6, 7
15

16

17

18

19

20

21

22

23

24

25

26

27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                                                                TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                                                          936 North 34th Street, Suite 300
     ORDER - iii                                                                                         Seattle, Washington 98103-8869
                                                                                                      TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                                              www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 5 of 18




 1                                        I. INTRODUCTION

 2          Plaintiff sued Hearing Help under the TCPA for making telemarketing calls without
 3   first obtaining the prior express written consent of Plaintiff and the Direct Liability Class,
 4   without regard to where Hearing Help obtained the leads. Although the allegations in Plaintiff’s
 5   complaint are clear, Hearing Help has repeatedly mischaracterized them as pertaining to just
 6   one of its lead providers, Triangular Media, and has consistently resisted discovery as to all
 7   other vendors. Hearing Help’s resistance has already forced Plaintiff to bring one motion to
 8   compel. Last month, the Court rejected Hearing Help’s argument that discovery should be
 9   limited to just Triangular and ordered Hearing Help to produce records of all telemarketing
10   calls Hearing Help made during the class period, regardless of who provided the leads.
11          Now, Hearing Help once again improperly seeks to limit relevant and necessary
12   evidence to just Triangular. In Request for Production No. 39, Plaintiff seeks documents that
13   show whether Hearing Help had prior express written consent to place the telemarketing calls.
14   Under the TCPA, the calling party must prove at trial that it had a called party’s written consent
15   to receive a telemarketing call prior to making the call. Hearing Help carries this burden with
16   respect to every call it made, whether to phone numbers provided by Triangular or Hearing
17   Help’s other lead sources. And in the Ninth Circuit, prior express written consent is also
18   relevant to Rule 23’s predominance requirement. In a nutshell, evidence of prior express
19   written consent to make the calls goes hand in hand with the call records themselves.
20          Hearing Help ignores its burden of proof and instead argues that consent evidence is
21   irrelevant and unduly burdensome as to all vendors but Triangular. At the same time, Hearing
22   Help asserts “consent” as an affirmative defense. Hearing Help can’t have it both ways.

23   Hearing Help may not rely on “consent” to defend against Plaintiff’s claims and simultaneously

24   refuse to produce evidence of such consent. If Hearing Help can establish it had prior express

25   written consent to call Plaintiff and the class, Hearing Help must turn over the proof, whether

26   the evidence relates to Triangular or its other vendors. To the extent that Hearing Help does not

27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                                       TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                               936 North 34th Street, Suite 300
     ORDER - 1                                                                Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                   www.terrellmarshall.com
             Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 6 of 18




 1   have consent evidence, the Court should permit Plaintiff to seek such evidence directly through

 2   third party subpoenas to Hearing Help’s vendors, including but not limited to ByteSuccess.

 3           Consent evidence is relevant to this case, Hearing Help has not shown any undue

 4   burden, and courts in TCPA cases routinely require its production. This Court should do the

 5   same. Hearing Help’s request for a protective order should be denied.

 6                                   II. STATEMENT OF FACTS

 7   A.      Relevant factual background and the discovery requests at issue.

 8           Hearing Help is a business that uses telemarketing to sells hearing aids. ECF No. 72 ¶ 1.

 9   Hearing Help makes its own telemarketing calls with leads it purchases from third party

10   vendors. ECF No. 81 ¶ 11 (According to Hearing Help, it purchased 344,000 leads from 11

11   vendors). One of those vendors is Triangular. Relevant here, Plaintiff alleges that Hearing Help

12   violated the TCPA when it placed automated calls to numbers that were assigned to cellular

13   telephone services without first obtaining the called parties’ express written consent. See ECF

14   No. 72 ¶ 52. Plaintiff seeks to represent a Direct Liability Class (Class 2), defined as:

15                   All persons or entities within the United States who received, on
                     or after October 9, 2015, a non-emergency telephone call from or
16
                     on behalf of Hearing Help Express, Inc., promoting goods or
17                   services:

18                   (i) to a cellular telephone number through the use of an automatic
                     telephone dialing system or an artificial or prerecorded voice; or
19
                     (ii) to a cellular or residential telephone number that has been
20                   registered on the national Do Not Call Registry for at least 31 days
                     and who received more than one such call within any twelve-
21
                     month period.
22
     Id. ¶ 43 (Class 2).
23
             The Direct Liability Class encompasses all telemarketing calls to class members,
24
     regardless of which vendor provided the leads. Plaintiff learned during a recent deposition that,
25
     out of a group of 11, one of those vendors is Byte Success. Plaintiff also seeks to represent a
26

27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                               936 North 34th Street, Suite 300
     ORDER - 2                                                                Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                   www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 7 of 18




 1   Vicarious Liability Class (Class 1), which is limited to calls made to leads provided by

 2   Triangular. ECF No. 72 ¶ 44. Despite the obvious difference between the two classes, Hearing

 3   Help asserts that both “classes are limited to Triangular.” ECF No. 79 7:11-12. Hearing Help

 4   knows this is not true because the parties litigated the same issue months ago, when Plaintiff set

 5   the record straight. See ECF No. 37, 39, & 43.

 6          In its Answer, Hearing Help has lodged a series of affirmative defenses, including

 7   “consent” and “class certification cannot be met.” ECF No. 82 (First and Twenty-Third

 8   Affirmative Defenses).

 9   B.     The Court recently compelled Hearing Help to produce records of calls made to
            the Direct Liability Class regardless of the vendor that produced the lead.
10
            Months ago, Plaintiff propounded discovery requests to Hearing Help seeking
11
     information and documents relevant to his TCPA claims, including call records of calls Hearing
12
     Help made to the Direct Liability Class. In response, Hearing Help refused to produce records
13
     for calls it made, except as to leads Triangular provided. As a result, Plaintiff moved to compel
14
     call records of all calls Hearing Help made during the class period, regardless of the vendor
15
     who provided Hearing Help with the leads. ECF No. 37.
16
            In response, Hearing Help made the same arguments it relies on here to avoid discovery
17
     yet again. It claimed that “only calls it made to leads it obtained from Triangular are similar to
18
     the calls Hoffman received” and argued that Plaintiff’s request for information about every call
19
     Hearing Help placed was “an improper fishing expedition.” Hoffman v. Hearing Help Express
20
     Inc., No. C19-5960RBL, 2020 WL 4674120, at *2 (W.D. Wash. Aug. 12, 2020). On reply,
21
     Plaintiff agreed to limit the scope of his request, but remained steadfast that Hearing Help
22
     should be required to produce all call records, regardless of who supplied the lead. Id. at *3.
23
            Judge Leighton agreed. As revised, Plaintiff’s request sought discoverable information
24
     “that it is not unduly burdensome to produce.” Id. On August 12th he ordered Hearing Help to
25
     produce call records “of [telemarketing] calls placed by Hearing Help using leads provided by
26
     Triangular and other vendors….” Id. (emphasis added).
27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                              936 North 34th Street, Suite 300
     ORDER - 3                                                               Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 8 of 18




     C.     The disputed discovery requests and the parties’ attempt to meet and confer.
 1
            Plaintiff now seeks information described in Request for Production No. 39 for
 2
     documents that support Hearing Help’s consent defense. Specifically, Plaintiff seeks
 3
     “Documents sufficient to show that You or a third party placing calls selling Your services had
 4
     prior express written consent to place the calls set forth in the calling data….” ECF No. 80 at
 5
     57 (RFP 39). Plaintiff seeks similar evidence from ByteSuccess, a third party that Hearing Help
 6
     identified as another of its lead providers. ECF No. 80 at Ex. D (21-27); Declaration of
 7
     Adrienne D. McEntee (“McEntee Decl.”) ¶ 2. The subpoena to ByteSuccess is substantially
 8
     similar to the subpoena Plaintiff issued to Triangular before the company became a party.
 9
     McEntee Decl., Ex. 1. Despite their similarities, Hearing Help never objected to the scope of
10
     the Triangular subpoena. Id. ¶ 4.
11
            To be clear, Plaintiff only seeks evidence of consent. He does not, as Hearing Help
12
     suggests, seek overreaching discovery designed to put Hearing Help “through the ringer.” ECF
13
     No. 79 at 16:13. The correspondence between the parties shows just how limited Plaintiff’s
14
     request is. On September 9th, Plaintiff’s counsel emailed Hearing Help’s counsel regarding the
15
     outstanding call records and wrote “to confirm that Hearing Help has produced all evidence of
16
     consent that it intends to rely on in this matter.” McEntee Decl., Ex. 2. Hearing Help
17
     responded, in part: “Hearing Help has produced the evidence of Hoffman’s consent currently in
18
     its possession, custody, or control.” Id. On September 10th, Plaintiff’s counsel replied that “the
19
     consent evidence we refer to is not specific to Hoffman, but regarding the class as a whole.
20
     Could you provide an updated answer with that understanding?” Id. On September 18th,
21
     Hearing Help’s counsel confirmed they “have no current plans to produce evidence of prior
22
     express consent as to all vendors other than Triangular.” Id.
23
            The parties conferred on this issue by phone on September 22, 2020. McEntee Decl. ¶
24
     5. During the call, the parties agreed that the issue of whether Hearing Help should be required
25
     to produce evidence of consent was ripe for the Court’s determination. Id. And except to note
26
     simply that the Court’s prior order did not address the issue of consent, they did not explain
27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                                     TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                             936 North 34th Street, Suite 300
     ORDER - 4                                                              Seattle, Washington 98103-8869
                                                                         TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                 www.terrellmarshall.com
               Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 9 of 18




 1   why they should not be required to produce consent evidence as to all vendors. Id. Hearing

 2   Help also expressed concern about the ByteSuccess subpoena and explained that they planned

 3   to move for a protective order. Id. The motion for protective order came the very next day. ECF

 4   No. 79.

 5   D.        Hearing Help’s “glitch” narrative does not provide it with a defense.

 6             In support of its motion, Hearing Help asserts there are “unique circumstances
 7   surrounding how Hoffman’s info was transferred from Triangular to Hearing Help” based on a
 8   “glitch.” ECF No. 79 at 8:18-9:24. Hearing Help has advanced this assertion repeatedly
 9   throughout the litigation (ECF Nos. 28, 39 & 41), and suggests that it provides Hearing Help
10   with a defense. Hearing Help is mistaken. Whoever called Plaintiff in the first place—well
11   before the “glitch” occurred—never had Plaintiff’s written consent. ECF No. 72 ¶ 5.
12             Hearing Help’s motion also relies on the declaration of James Houlihan, Hearing Help’s
13   former President, and the Lead Buyer Insertion Order/Contract with Triangular, which Hearing
14   Help admits is the sole document it relies on for consent. See ECF No. 80, Exh. A; McEntee
15   Decl., Ex. 3 at 140:2-144:3. But Mr. Houlihan’s declaration, and the attached Insertion Order,
16   also fail to provide Hearing Help with a defense. During his recent deposition, Mr. Houlihan
17   admitted that Hearing Help did nothing to verify whether Triangular had obtained prior express
18   written consent for the leads before Hearing Help called them. Id. 82:8-84:15.
19             Finally, the declaration Hearing Help obtained from Mr. Houlihan asserts that Plaintiff
20   gave his consent to be called over a website. ECF No. 80, Exh. A ¶ 11. But this assertion has
21   been refuted altogether. During Mr. Houlihan’s deposition, Plaintiff’s counsel asked Hearing
22   Help to produce documentary evidence of the website claim. Hearing Help’s attorney

23   responded: “I would but I can tell you it does not exist.” Houlihan at 101:16-102:15.1

24   1
       Hearing Help’s reliance on the same declaration here—with facts it knows have been
25   disproved—deserves scrutiny. Its reliance on declarations obtained from Triangular (ECF No.
     80 at 14-20) is equally problematic, since Triangular has been unwilling to make those
26   representations in its own defense. Indeed, Triangular has refused to appear and defend the
     allegations against it and a motion for default is pending. ECF No. 75.
27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                              936 North 34th Street, Suite 300
     ORDER - 5                                                               Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 10 of 18




 1          The discovery is unequivocal. Neither Triangular nor Hearing Help had prior express

 2   written consent to call Plaintiff. Plaintiff alleges that the same is true for the other 344,000

 3   people Hearing Help called, regardless of where and how Hearing Help obtained their phone

 4   numbers. There is nothing unique about Plaintiff. Consent evidence either exists or doesn’t

 5   exist. Plaintiff should have the opportunity to discover whether consent evidence exists with

 6   respect to Hearing Help’s other lead sources, whether such evidence comes from Hearing Help,

 7   from ByteSuccess, or from Hearing Help’s other vendors.

 8                                  III. STATEMENT OF ISSUES

 9          Whether the Court should deny Hearing Help’s motion, require Hearing Help to
10   produce evidence of prior express written consent, and allow Plaintiff to seek evidence of prior
11   express written consent from ByteSuccess and Hearing Help’s other vendors?
12                              IV. AUTHORITY AND ARGUMENT
13          Parties may obtain discovery regarding any matter “that is relevant to any party’s claim
14   or defense.” Fed. R. Civ. P. 26(b)(1). The party resisting discovery bears a heavy burden of
15   showing why discovery should be denied. Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th
16   Cir. 1975). A proponent of a protective order must show that specific prejudice or harm will
17   result absent its entry. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1130 (9th Cir.
18   2003). Unsubstantiated allegations of harm do not suffice. Id. at 1130. Hearing Help has failed
19   to establish that responding to RFP 39 or the ByteSuccess subpoena, which together seek
20   documents relevant to Hearing Help’s consent defense, will be unduly burdensome or harm
21   Hearing Help in any manner. Thus, Hearing Help’s motion should be denied.
22   A.     Evidence of prior express written consent is relevant.
23          A party who wants to make telemarketing calls to cell phones with an autodialer must
24   first obtain the called parties’ prior express written consent. See U.S.C. § 227(b)(1)(A)(iii); In
25   the Matter of Rules & Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27
26

27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                                       TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                                936 North 34th Street, Suite 300
     ORDER - 6                                                                 Seattle, Washington 98103-8869
                                                                            TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                    www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 11 of 18




 1   F.C.C. Rcd. 1830, 1839 (2012). “[P]rior express consent is an affirmative defense, not an

 2   element of a TCPA claim.” Van Patten v. Vertical Fitness Grp., LLC, 847 F.3d 1037 (9th Cir.

 3   2017). Hearing Help—not Plaintiff—bears the burden of establishing its consent defense. Id. at

 4   1044 n.3 (“We think it plain from the statutory language that prior express consent is an

 5   affirmative defense, not an element of a TCPA claim.”). Plaintiff is entitled to discover whether

 6   Hearing Help has any evidence of this affirmative defense as to any members of the Direct

 7   Liability Class. If Hearing Help wants to use consent as a defense, then it must substantiate it

 8   through discovery and should not be permitted to block Plaintiff’s investigation. See, e.g.,

 9   Ahmed v. HSBC Bank USA, No. EDCV152057FMOSPX, 2018 WL 504672, at fn 1 (C.D. Cal.

10   Jan. 12, 2018) (“there is no dispute that the Subject Requests are relevant to the claims and

11   defenses in this action as they relate directly to PHH’s consent defense, … which it has the

12   burden of establishing”); Martin v. Bureau of Collection Recovery, No. 10-7725, 2011 WL

13   2311869, at *4 (N.D. Ill. June 13, 2011) (“If defendant does not have documents or other

14   information which substantiates the defense it is difficult to fathom why it interposed that

15   defense in the first place.”).

16           Consent evidence is also relevant at class certification. In the Ninth Circuit, courts

17   considering whether to certify classes will analyze consent defenses a defendant “has actually

18   advanced and for which it has presented evidence,” but “do not consider the consent defenses

19   [a defendant] might advance or for which it has presented no evidence.” True Health

20   Chiropractic v. McKesson Corp., 896 F.3d 923, 931–33 (9th Cir. 2018). Indeed, courts across

21   the country have repeatedly ordered TCPA defendants to produce consent evidence. See, e.g.

22   Slingerland v. Crisp Mktg., LLC, No. 19-62033-CIV, 2020 WL 1689887, at *2 (S.D. Fla. Jan.

23   17, 2020) (granting motion to compel “whatever evidence of prior express consent it will use to

24   rebut [the Plaintiff's] attempt to establish predominance under Federal Rule of Civil Procedure

25   23(b)(3)”); Doherty v. Comenity Capital Bank & Comenity Bank, No. 16CV1321-H-BGS, 2017

26   WL 1885677, at *7 (S.D. Cal. May 9, 2017) (granting motion to compel seeking documents

27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                               936 North 34th Street, Suite 300
     ORDER - 7                                                                Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                   www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 12 of 18




 1   evidencing consent “to the extent Defendants intend to address the affirmative defense of prior

 2   express consent at class certification stage”); Ahmed v. HSBC Bank USA, Nat'l Ass'n, No.

 3   EDCV152057FMOSPX, 2017 WL 4325587, at *6 (C.D. Cal. Sept. 25, 2017) (“RFP number 14

 4   includes documents HSBC will rely on at trial or any other hearing to prove consent. In fairness

 5   and as required by Rule 26, HSBC must produce any such documents.”); Stemple v. QC

 6   Holdings, Inc., No. 12-cv-1997-CAB (WVG), 2013 WL 10870906, at *8 (S.D. Cal. June 17,

 7   2013) (ordering defendant “to produce any and all communications, written or otherwise, on

 8   which Defendant would rely on at trial or other hearing, to show prior express consent was

 9   given for all cellular numbers that were actually dialed within the statutory term”).

10          Hearing Help maintains that Plaintiff is not entitled to this evidence because Hearing

11   Help’s calls were based on leads provided by different vendors, and because the different

12   vendors allegedly obtained leads in different ways. But Plaintiff’s request is directly in line

13   with the definition of the Direct Liability Class, which encompasses all telemarketing calls

14   made during the class period, regardless of which vendor provided the lead or how each vendor

15   obtained the leads. The TCPA provides a single cause of action for calls using any automatic

16   telephone dialing system or an artificial or prerecorded voice and the do-not-call provisions

17   similarly create a cause of action that does not discriminate based on the source of the lead. The

18   fact that Hearing Help got its leads from multiple sources and in multiple ways does not create

19   individualized issues preventing class certification. See Wakefield v. ViSalus, Inc., No. 3:15-

20   CV-1857-SI, 2019 U.S. Dist. LEXIS 141974, 2019 WL 3945243, at *6 (D. Or. Aug. 21, 2019)

21   (acknowledging the breadth of the TCPA and noting that variations in the type of phone called

22   do not defeat class certification). In fact, this Court engaged in a substantially similar analysis

23   when denying Hearing Help’s Motion to Strike Class Allegations because Mr. Hoffman was

24   seeking to represent a class that included calls on two types of phone lines:

25          The inclusive nature of Hoffman's class definition reflects the breadth of the
            statutory provisions underlying his claims. 47 U.S.C. § 227(b)(1) provides a single
26          cause of action for calls "using any automatic telephone dialing system or an
27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                                       TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                               936 North 34th Street, Suite 300
     ORDER - 8                                                                Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                   www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 13 of 18




            artificial or prerecorded voice" (emphasis added), and § 227(c)(5) similarly creates
 1          a cause of action that does not discriminate based on the type of number called.
            Indeed, it is hard to see why the fact that Hoffman received calls on a cell phone
 2
            and not a home phone would make him atypical of the class.
 3

 4   Hoffman v. Hearing Help Express, Inc., No. 3:19-cv-05960-RBL, 2020 U.S. Dist. LEXIS

 5   54048, at *5 (W.D. Wash. Mar. 27, 2020). The fact that Hearing Help made calls because

 6   it obtained leads from different sources does not make Mr. Hoffman atypical or relieve

 7   Hearing Help of the affirmative defense it has put at issue.

 8          Hearing Help also complains that Plaintiff had no right to issue a subpoena to

 9   ByteSuccess. But Hearing Help produced dozens of documents that contemplate a relationship

10   between Hearing Help and ByteSuccess, and Hearing Help’s former controller, Marc Marion,

11   testified that ByteSuccess was one of Hearing Help’s lead providers. McEntee Decl. ¶ 2.

12   Because ByteSuccess has documents that are relevant to the issue of consent, Plaintiff’s

13   subpoena is appropriate. Hearing Help also argues that the scope of the subpoena is too broad.

14   Although Hearing Help never raised this issue during the parties’ meet and confer, Plaintiff is

15   willing to limit the scope of the subpoena to documents pertaining to the issue of prior express

16   written consent. McEntee Decl. ¶ 5. Finally, Hearing Help argues that Plaintiff issued the

17   subpoena to ByteSuccess for the purpose of finding and naming a new class representative.

18   This is not true. Because Mr. Hoffman is an adequate representative, counsel has no plans to

19   add additional plaintiffs. McEntee Decl. ¶ 7. Had Hearing Help raised this concern during the

20   parties’ meet and confer, Plaintiff’s counsel could have dispelled this notion. Id.

21          Because evidence of consent—which Hearing Help has lodged as an affirmative

22   defense—is both relevant and proportional on class certification and on the merits, Hearing

     Help’s motion should be denied.
23

24   B.     Hearing Help has not established undue burden.

25          A party opposing discovery as burdensome must provide “sufficient detail and

26   explanation about the nature of the burden in terms of time, money, and procedure required to

27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                              936 North 34th Street, Suite 300
     ORDER - 9                                                               Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 14 of 18




 1   produce the requested documents.” Phase II Chin, LLC v. Forum Shops, LLC, No. 2:08-cv-

 2   00162-JCM-GWF, 2010 WL 11636215, at *3 (D. Nev. Feb. 5, 2010).

 3          Hearing Help objects that gathering consent evidence will be time-consuming. Yet it

 4   admits that it can readily identify which of its 11 vendors provided the leads that comprise the

 5   Direct Liability Class. ECF No. 81 ¶ 11. It also admits that gathering evidence of consent for

 6   these vendors is as simple as “review[ing] the contract with the respective lead generation

 7   vendor (and any follow-up correspondence), as well as any other documents provided by the

 8   lead generator to determine when, where, and exactly how consent was obtained for each lead.”

 9   Id. These are discernible, straightforward steps, from any objective standpoint. In the case of

10   Triangular, Hearing Help has relied on just one document, the “Lead Buyer Insertion

11   Order/Contract.” ECF No. 80, Exh. A; McEntee Decl., Ex. 3 at 140:2-144:3. And Hearing Help

12   has provided no evidence to show that the volume of documents would be substantially greater

13   for its other vendors, let alone facts that support its claim that gathering these documents will

14   take “several weeks of time, or even months.” ECF No. 81 ¶ 11.

15          Hearing Help’s unsubstantiated claim of burden is wholly inadequate. City of Seattle v.

16   Prof’l Basketball Club, LLC, No. C07-1620MJP, 2008 WL 539809, at *3 (W.D. Wash. Feb.

17   25, 2008) (“A claim that answering discovery will require the objecting party to expend

18   considerable time and effort to obtain the requested information is an insufficient factual basis

19   for sustaining an objection.”); E.E.O.C. v. Caesars Ent., Inc., 237 F.R.D. 428, 432 (D. Nev.

20   2006) (mere showing that production “may involve some inconvenience or expense does not

21   establish good cause under Rule 26(c)”).

22          Hearing Help also complains that the documents provided by the lead provider “would

23   not necessarily demonstrate the manner, date, time, and nature of how that vendor obtained the

24   lead’s consent to be contacted.” But this does nothing to substantiate Hearing Help’s claim of

25   burden. If anything, it proves the providence of Plaintiff’s decision to obtain consent evidence

26   directly from the vendors, including ByteSuccess.

27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                                      TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                              936 North 34th Street, Suite 300
     ORDER - 10                                                              Seattle, Washington 98103-8869
                                                                          TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                  www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 15 of 18




 1          Hearing Help’s motion, which fails to identify any harm it will suffer from its response

 2   to RFP 39 or from ByteSuccess’s response to the third-party subpoena, should be denied.

 3   C.     Hearing Help’s motion is a transparent attempt to mask its liability.

 4          Hearing Help’s inability or unwillingness to produce evidence that shows its vendors
 5   obtained prior written express consent exposes the extent of Hearing Help’s liability. As to
 6   Triangular, the sole document that Hearing Help produced as “evidence” of consent—a two-
 7   page “Lead Buyer Insertion Order/Contract”—says absolutely nothing about consent. ECF No.
 8   80, Exh. A. Hearing Help’s President, James Houlihan, has admitted that Hearing Help did
 9   nothing to verify that Triangular obtained prior express written consent. And the allegation that
10   Plaintiff provided his written consent through a website turned out to be unfounded. Hearing
11   Help’s tacit admission that it did not, and does not, have evidence that Triangular obtained
12   prior express written consent for the leads they sold to Hearing Help begs the question: If
13   Hearing Help doesn’t have consent evidence, who does?
14          The same question arises with respect to Hearing Help’s other vendors. Either Hearing
15   Help has documents that show it had prior express written consent to call the Direct Liability
16   Class, or it doesn’t. This is true with respect to all 11 lead providers. If Hearing Help does not
17   have consent evidence, Plaintiff should have the opportunity to seek such evidence from the
18   vendors directly, as they have done with ByteSuccess, and as they did with Triangular.
19          Given the importance of consent to Plaintiff’s class claims, RFP 39 and third-party
20   subpoenas to ByteSuccess and other vendors readily meet the proportionality standard. Hearing
21   Help must be ordered to produce any consent information it intends to rely on to oppose class
22   certification or to prove its affirmative defense at trial. In the alternative, Hearing Help should

23   be precluded from producing evidence of consent regarding any vendor but Triangular.

24                                         V. CONCLUSION

25          The Court has already ordered Hearing Help to produce all call records, whether the

26   leads Hearing Help called were provided by Triangular Media or some other lead provider. It

27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                                       TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                               936 North 34th Street, Suite 300
     ORDER - 11                                                               Seattle, Washington 98103-8869
                                                                           TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                   www.terrellmarshall.com
           Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 16 of 18




 1   stands to reason that Hearing Help should also be required to produce all evidence of consent,

 2   regardless of lead provider. And if Hearing Help can’t produce consent evidence, Plaintiff

 3   should have the opportunity to obtain the evidence directly from the lead providers, including

 4   ByteSuccess. Based on the foregoing, Plaintiff respectfully requests that the Court deny

 5   Hearing Help’s motion and order it to produce records in response to RFP 39.

 6          RESPECTFULLY SUBMITTED AND DATED this 30th day of September, 2020.

 7                                        TERRELL MARSHALL LAW GROUP PLLC
 8
                                          By: /s/ Adrienne D. McEntee, WSBA #34061
 9                                            Beth E. Terrell, WSBA #26759
                                              Email: bterrell@terrellmarshall.com
10                                            Jennifer Rust Murray, WSBA #36983
                                              Email: jmurray@terrellmarshall.com
11
                                              Adrienne D. McEntee, WSBA #34061
12                                            Email: amcentee@terrellmarshall.com
                                              Benjamin M. Drachler, WSBA #51021
13                                            Email: bdrachler@terrellmarshall.com
                                              936 North 34th Street, Suite 300
14                                            Seattle, Washington 98103-8869
15                                            Telephone: (206) 816-6603

16                                             Anthony I. Paronich, Admitted Pro Hac Vice
                                               Email: anthony@paronichlaw.com
17                                             PARONICH LAW, P.C.
                                               350 Lincoln Street, Suite 2400
18
                                               Hingham, Massachusetts 02043
19                                             Telephone: (617) 485-0018
                                               Facsimile: (508) 318-8100
20
                                          Attorneys for Plaintiff and the Proposed Class
21

22

23

24

25

26

27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                                    TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                            936 North 34th Street, Suite 300
     ORDER - 12                                                            Seattle, Washington 98103-8869
                                                                        TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                                www.terrellmarshall.com
            Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 17 of 18




 1                                     CERTIFICATE OF SERVICE

 2          I, Adrienne D. McEntee, hereby certify that on September 30, 2020, I electronically

 3   filed the foregoing with the Clerk of the Court using the CM/ECF system which will send

 4   notification of such filing to the following:

 5                  David E. Crowe, WSBA #43529
                    Email: dcrowe@vkclaw.com
 6
                    VAN KAMPEN & CROWE PLLC
 7                  1001 Fourth Avenue, Suite 4050
                    Seattle, Washington 98154
 8                  Telephone: (206) 386-7353
                    Facsimile: (206) 405-2825
 9

10                  Ana Tagvoryan, Admitted Pro Hac Vice
                    Email: atagvoryan@blankrome.com
11                  Nicole Bartz Metral, Admitted Pro Hac Vice
                    Email: nbmetral@blankrome.com
12                  BLANK ROME LLP
                    2029 Century Park East, 6th Floor
13                  Los Angeles, California 90067
14                  Telephone: (424) 239-3400
                    Facsimile: (424) 239-3434
15
                    Jeffrey Rosenthal, Admitted Pro Hac Vice
16                  Email: rosenthal-j@blankrome.com
                    BLANK ROME LLP
17                  130 North 18th Street
18                  Philadelphia, Pennsylvania 19103
                    Telephone: (215) 569-5500
19                  Facsimile: (215) 569-5555

20                  Attorneys for Defendant Hearing Help Express, Inc.
21
                    Carl J. Marquardt
22                  Email: carl@cjmpllc.com
                    LAW OFFICE OF CARL J. MARQUARDT, PLLC
23                  1126 34th Avenue, Suite 311
                    Seattle, Washington 98122-5137
24                  Telephone: (206) 388-4498
25

26

27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                                  TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                           936 North 34th Street, Suite 300
     ORDER - 13                                                           Seattle, Washington 98103-8869
                                                                       TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                               www.terrellmarshall.com
          Case 3:19-cv-05960-MJP Document 85 Filed 09/30/20 Page 18 of 18




                 Edward Maldonado, Admitted Pro Hac Vice
 1               Email: eam@maldonado-group.com
                 Email: awclerk@maldonado-group.com
 2
                 MALDONADO LAW GROUP
 3               2850 S. Douglas Road, Suite 303
                 Coral Gables, Florida 33134
 4               Telephone: (305) 477-7580
 5               Attorneys for Defendant Lewis Lurie
 6
           DATED this 30th day of September, 2020.
 7
                                        TERRELL MARSHALL LAW GROUP PLLC
 8
                                        By:     /s/ Adrienne D. McEntee, WSBA #34061
 9                                            Adrienne D. McEntee, WSBA #34061
                                              Email: amcentee@terrellmarshall.com
10
                                              936 North 34th Street, Suite 300
11                                            Seattle, Washington 98103
                                              Telephone: (206) 816-6603
12                                            Facsimile: (206) 319-5450
13                                      Attorneys for Plaintiff and the Proposed Class
14

15

16

17

18

19

20

21

22

23

24

25

26

27
     PLAINTIFF’S RESPONSE TO DEFENDANT HEARING
                                                               TERRELL MARSHALL LAW GROUP PLLC
     HELP EXPRESS, INC.’S MOTION FOR PROTECTIVE                       936 North 34th Street, Suite 300
     ORDER - 14                                                       Seattle, Washington 98103-8869
                                                                   TEL. 206.816.6603  FAX 206.319.5450
     CASE NO. 3:19-CV-05960-MJP                                           www.terrellmarshall.com
